  Case 2:18-cv-08092-SJO-SK  Document
                         UNITED STATES28 DISTRICT
                                          Filed 02/21/19
                                                    COURTPage 1 of 1Priority
                                                                       Page ID #:195
                                                                                 Send
JS-6                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                  CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                 Scan Only



CASE NO.: CV 18-08092 SJO (SKx)                        DATE: February 21, 2018
TITLE:        Robert Fishel v. Activision Publishing, Inc.

========================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Cruz                                         Not Present
Courtroom Clerk                                     Court Reporter

COUNSEL PRESENT FOR PLAINTIFF(S):                   COUNSEL PRESENT FOR DEFENDANT(S):

Not Present                                         Not Present

========================================================================
PROCEEDINGS: IN CHAMBERS

The Court is in receipt of the NOTICE of Voluntary Dismissal filed by plaintiff Terry Fabricant [ECF
# 26]. Dismissal is outwith prejudice. Accordingly, the Court Orders that this matter shall be
dismissed pursuant to the NOTICE of Voluntary Dismissal.

The Court vacates all pending hearings.




   MINUTES FORM 11                                                                             :
   CIVIL GEN                               Page 1 of    1             Initials of Preparer   Vpc
